Exhibit 10(c)

ALBERTO-CULVER COMPANY

EMPLOYEE INCENTIVE AND RETENTION PLAN

Article 1. Purpose. The Alberto-Culver Company Employee Incentive and Retention
Plan (the “Plan”), as set forth herein, is intended to reward certain employees
of Alberto-Culver Company and its subsidiaries (collectively, the “Company”) who
continue to provide services to the Company until the consummation of the merger
of Ace Merger, Inc. with and into the Company pursuant to the terms and
conditions of the Merger Agreement, as defined below (the “Merger”).

Article 2. Definitions.

 

  (a) “Committee” means the Compensation and Leadership Development Committee of
the Company.

 

  (b) “Effective Time” has the meaning ascribed to such term in the Merger
Agreement.

 

  (c) “Incentive Award” means the bonus amount to which a Participant is
entitled under an Incentive Plan for the performance period beginning October 1,
2010 and ending on the Retention Date.

 

  (d) “Incentive Plan” means any of the MBP, MIP, SIP or the Simple Short Term
Incentive Plan.

 

  (e) “MBP” means the Alberto-Culver Company Management Bonus Plan.

 

  (f) “Merger Agreement” means the Agreement and Plan of Merger Dated as of
September 27, 2010, Among Unilever N.V., Unilever PLC, Conopco, Inc., ACE
Merger, Inc. and Alberto-Culver Company.

 

  (g) “MIP” means the Alberto-Culver Company Management Incentive Plan.

 

  (h) “Participant” means an employee of the Company who is a participant in an
Incentive Plan as of the Effective Date.

 

  (i) “Incentive and Retention Bonus” means an additional bonus amount equal to
the Incentive Award which a Participant is entitled to receive.

 

  (j) “Retention Date” means the earlier of the Effective Time and the date the
Incentive and Retention Bonus is paid.

 

  (k) “SIP” means the Alberto-Culver Company Sales Incentive Plan.

Article 3. Effective Date of Plan. This Plan is effective as of February 2, 2011
(the “Effective Date”).

Article 4. Eligibility. To be eligible as a Participant in the Plan, an employee
must be a participant under an Incentive Plan as of the Effective Date.

Article 5. Incentive and Retention Bonuses.

5.1. Each Participant who remains continuously employed by the Company from the
Effective Date until the Retention Date shall be entitled to an Incentive and
Retention Bonus. For



--------------------------------------------------------------------------------

Participants in the MIP, MBP and Simple Short Term Incentive Plan, the Incentive
and Retention Bonus shall be paid to the Participant in a lump sum cash payment,
less applicable withholding taxes, at the same time and in the same currency
that his or her Incentive Award is paid, but in no event shall such payment be
made later than December 15, 2011. For Participants in the SIP, the Incentive
and Retention Bonus shall be paid to the Participant in a lump sum cash payment,
less applicable withholding taxes, at the same time and in the same currency
that the final portion of his or her Incentive Award is paid, but in no event
shall such payment be made later than December 15, 2011. Unpaid amounts
outstanding after the date that payment is required hereunder shall accrue
interest at the rate specified in Section 14(c)(2) of the MIP, as such
Section 14(c)(2) exists as of the Effective Date.

5.2. If a Participant’s employment terminates for any reason prior to the
Retention Date, such Participant shall not be entitled to any payment under the
Plan.

Article 6. Administration. The Committee shall be responsible for the
administration of the Plan and is authorized by majority action to interpret the
Plan and to make any other determinations and to take such other actions as it
deems necessary or advisable in carrying out its duties under the Plan,
including the delegation of such authority or power, where appropriate. Until
such time as the Committee revokes this delegation, the Plan with respect to the
Participants in the MBP, SIP and the Simple Short Term Incentive Plan shall be
administered by the management compensation committee that administers the MBP
(the “Delegated Committee”). The Plan shall be administered by the Committee and
the Delegated Committee consistent with the purpose and terms of the Plan.
Determinations by the Committee and the Delegated Committee under this Plan need
not be uniform and may be made selectively among Participants, whether or not
such persons are similarly situated. No member of the Committee or the Delegated
Committee shall be liable for any action or determination made in good faith
with respect to the Plan or any award made hereunder.

Article 7. Amendment and Termination. The Plan shall terminate when all
Incentive and Retention Bonuses have been paid to the respective Participants.
The Plan may not be amended in any manner that is adverse to a Participant
without the written consent of such Participant.

Article 8. Miscellaneous.

8.1. Benefits provided under the Plan shall be in addition to the bonuses paid
under the terms of each Incentive Plan and any payments or accelerated vesting
available under any other employee benefit plan, program or arrangement,
including an individual employment or severance agreement, which shall be paid
in accordance with the terms and conditions of such Incentive Plan or such other
plan, program or arrangement.

8.2. The right of a Participant to receive an Incentive and Retention Bonus
shall not be deemed a right to continued employment prior to or after the
Effective Time, and shall not entitle the Participant to additional retention or
severance payments under any other retention or severance plan or program
implemented by the Company.

8.3. No person shall have the power or right to transfer (other than by will or
the laws of descent and distribution), alienate or otherwise encumber such
person’s interest under the Plan. The provisions of the Plan shall inure to the
benefit of each Participant and the Participant’s beneficiaries, heirs,
executors, administrators and successors in interest.

8.4. The Company may make such provisions and take such action as it may deem
necessary or appropriate for the withholding of any taxes that the Company
believes to be required by any law or

 

2



--------------------------------------------------------------------------------

regulation of any governmental authority, whether Federal, state, foreign,
provincial, or local, in connection with any Incentive and Retention Bonus.

8.5. The Plan is binding on all persons entitled to benefits hereunder and their
respective heirs and legal representatives and on the Company and its
successors, whether by way of merger, consolidation, purchase or otherwise.
Following the Effective Time, the Plan shall be binding on the Surviving
Corporation, as defined in the Merger Agreement, to the same extent as if the
Surviving Corporation had expressly assumed the Plan.

8.6. The Plan and all determinations made and actions taken under the Plan shall
be governed by the laws of Illinois (excluding the choice of law provisions
thereof).

8.7. If any provision of the Plan is held unlawful or otherwise invalid or
unenforceable, in whole or in part, the unlawfulness, invalidity or
unenforceability shall not affect any other parts of the Plan, which parts shall
remain in full force and effect.

 

3